UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTEREDMANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:	(811-07513) Exact name of registrant as specified in charter:	Putnam Funds Trust Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	November 30, 2017 Date of reporting period:	December 1, 2016 — May 31, 2017 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Dividend Fund Semiannual report 5 | 31 | 17 Message from the Trustees 1 Your fund’s performance 5 Your fund’s expenses 7 Terms and definitions 9 Other information for shareholders 10 Financial statements 11 Shareholder meeting results 38 Consider these risks before investing: Stock prices may fall or fail to rise over time for several reasons, including general financial market conditions, changing market perceptions, changes in government intervention in the financial markets, and factors related to a specific issuer, industry or sector. These and other factors may lead to increased volatility and reduced liquidity in the fund’s portfolio holdings. Value stocks may fail to rebound, and the market may not favor value-style investing. Income provided by the fund may be reduced by changes in the dividend policies of, and the capital resources available at, the companies in which the fund invests. There are no guarantees that a company will continue to pay dividends. International investing involves currency, economic, and political risks. Emerging-market securities carry illiquidity and volatility risks. Risks associated with derivatives include increased investment exposure (which may be considered leverage) and, in the case of over-the-counter instruments, the potential inability to terminate or sell derivatives positions and the potential failure of the other party to the instrument to meet its obligations. You can lose money by investing in the fund. Message from the Trustees July 14, 2017 Dear Fellow Shareholder: An impressive level of investor optimism has helped to fuel financial markets through the first half of 2017, and global stock and bond markets have generally fared well. At the same time, however, a number of macroeconomic and political risks around the world could disrupt the positive momentum. While calm markets are generally welcome, we believe investors should continue to remember time-tested strategies: maintain a well-diversified portfolio, keep a long-term view, and speak regularly with your financial advisor. In the following pages, you will find an overview of your funds performance for the reporting period. We would like to take this opportunity to announce some changes to your funds Board of Trustees. First, we are pleased to welcome the arrival of Catharine Bond Hill and Manoj P. Singh, who bring extensive professional and directorship experience to their new roles as Putnam Trustees. In addition, we would like to extend our appreciation and best wishes to Robert J. Darretta, John A. Hill, and W. Thomas Stephens, who retired from the Board, effective June 30, 2017. We are grateful for their years of work on behalf of you and your fellow shareholders, and we wish them well in their future endeavors. Thank you for investing with Putnam. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See below and pages 5–6 for additional performance information. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. * Returns for the six-month period are not annualized, but cumulative. This comparison shows your fund’s performance in the context of broad market indexes for the six months ended 5/31/17. See above and pages 5–6 for additional fund performance information. Index descriptions can be found on page 9. 2Global Dividend Fund Allocations are shown as a percentage of the fund’s net assets as of 5/31/17. Cash and net other assets, if any, represent the market value weights of cash, derivatives, short-term securities, and other unclassified assets in the portfolio. Summary information may differ from the information in the portfolio schedule notes included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, and rounding. Holdings and allocations may vary over time. This table shows the fund’s top 10 holdings by percentage of the fund’s net assets as of 5/31/17. Short-term investments and derivatives, if any, are excluded. Holdings may vary over time. Global Dividend Fund 3 This chart shows the fund’s largest allocation shifts, by percentage, over the past six months. Allocations are shown as a percentage of the fund’s net assets. Current period summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities, any interest accruals, the exclusion of as-of trades, if any, the use of different classifications of securities for presentation purposes, and rounding. Holdings and allocations may vary over time. 4 Global Dividend Fund Your fund’s performance This section shows your fund’s performance, price, and distribution information for periods ended May 31, 2017, the end of the first half of its current fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance information as of the most recent calendar quarter-end and expense information taken from the fund’s current prospectus. Performance should always be considered in light of a fund’s investment strategy. Data represent past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class Y shares are not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by your fund. Fund performance Total return for periods ended 5/31/17 Annual Annual Life of fund average 3 years average 1 year 6 months Class A (3/18/13) Before sales charge 35.35% 7.47% 10.64% 3.43% 13.26% 12.71% After sales charge 27.56 5.97 4.28 1.41 6.75 6.22 Class B (3/18/13) Before CDSC 31.20 6.68 8.22 2.67 12.42 12.28 After CDSC 29.20 6.29 5.31 1.74 7.42 7.28 Class C (3/18/13) Before CDSC 31.18 6.67 8.20 2.66 12.47 12.32 After CDSC 31.18 6.67 8.20 2.66 11.47 11.32 Class M (3/18/13) Before sales charge 32.58 6.94 9.00 2.92 12.69 12.39 After sales charge 27.94 6.04 5.19 1.70 8.75 8.46 Class Y (3/18/13) Net asset value 36.86 7.75 11.55 3.71 13.52 12.82 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns for class A and M shares reflect the deduction of the maximum 5.75% and 3.50% sales charge, respectively, levied at the time of purchase. Class B share returns after contingent deferred sales charge (CDSC) reflect the applicable CDSC, which is 5% in the first year, declining over time to 1% in the sixth year, and is eliminated thereafter. Class C share returns after CDSC reflect a 1% CDSC for the first year that is eliminated thereafter. Class Y shares have no initial sales charge or CDSC. For a portion of the periods, the fund had expense limitations, without which returns would have been lower. Global Dividend Fund 5 Comparative index returns For periods ended 5/31/17 Annual Annual Life of fund average 3 years average 1 year 6 months MSCI World Index (ND) 45.51% 9.34% 18.18% 5.73% 16.42% 12.87% Lipper Global Equity Income Funds category 32.33 6.84 10.38 3.29 12.05 11.18 average * Index and Lipper results should be compared with fund performance before sales charge, before CDSC, or at net asset value. * Over the 6-month, 1-year, 3-year, and life-of-fund periods ended 5/31/17, there were 170, 165, 142, and 128 funds, respectively, in this Lipper category. Fund price and distribution information For the six-month period ended 5/31/17 Distributions Class A Class B Class C Class M Class Y Number 2 2 2 2 2 Income $0.213 $0.174 $0.166 $0.169 $0.227 Capital gains — Total Before After Net Net Before After Net sales sales asset asset sales sales asset Share value charge charge value value charge charge value 11/30/16 $10.53 $11.17 $10.47 $10.45 $10.50 $10.88 $10.55 5/31/17 11.64 12.35 11.57 11.56 11.62 12.04 11.66 Before After Net Net Before After Net sales sales asset asset sales sales asset Current rate (end of period) charge charge value value charge charge value Current dividend rate 1 2.34% 2.20% 1.69% 1.52% 1.27% 1.23% 2.57% Current 30-day SEC yield (with expense limitation) N/A 2.44 1.85 1.85 N/A 2.03 2.84 Current 30-day SEC yield (without expense limitation) 3 N/A 1.85 1.23 1.23 N/A 1.41 2.18 The classification of distributions, if any, is an estimate. Before-sales-charge share value and current dividend rate for class A and M shares, if applicable, do not take into account any sales charge levied at the time of purchase. After-sales-charge share value, current dividend rate, and current 30-day SEC yield, if applicable, are calculated assuming that the maximum sales charge (5.75% for class A shares and 3.50% for class M shares) was levied at the time of purchase. Final distribution information will appear on your year-end tax forms. 1 Most recent distribution, including any return of capital and excluding capital gains, annualized and divided by share price before or after sales charge at period-end. 2 For a portion of the period, the fund had expense limitations, without which yields would have been lower. 3 Based only on investment income and calculated using the maximum offering price for each share class, in accordance with SEC guidelines. 6 Global Dividend Fund Your fund’s expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. In the most recent six-month period, your fund’s expenses were limited; had expenses not been limited, they would have been higher. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your fund’s prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class Y Net expenses for the fiscal year ended 11/30/16 *† 1.31% 2.06% 2.06% 1.81% 1.06% Total annual operating expenses for the fiscal year ended 11/30/16 * 1.94% 2.69% 2.69% 2.44% 1.69% Annualized expense ratio for the six-month period ended 5/31/17 ‡ 1.30% 2.05% 2.05% 1.80% 1.05% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Restated to reflect current fees resulting from a change to the fund’s investor servicing arrangements effective 9/1/16. † Reflects Putnam Management’s contractual obligation to limit certain fund expenses through 3/30/18. ‡ Includes a decrease of 0.05% from annualizing the performance fee adjustment for the six months ended 5/31/17. Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in each class of the fund from 12/1/16 to 5/31/17. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.89 $10.85 $10.85 $9.53 $5.57 Ending value (after expenses) $1,127.10 $1,122.80 $1,123.20 $1,123.90 $1,128.20 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Global Dividend Fund 7 Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended 5/31/17, use the following calculation method. To find the value of your investment on 12/1/16, call Putnam at 1-800-225-1581. Compare expenses using the SEC’s method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your fund’s expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class Y Expenses paid per $1,000 *† $6.54 $10.30 $10.30 $9.05 $5.29 Ending value (after expenses) $1,018.45 $1,014.71 $1,014.71 $1,015.96 $1,019.70 * Expenses for each share class are calculated using the fund’s annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 5/31/17. The expense ratio may differ for each share class. † Expenses are calculated by multiplying the expense ratio by the average account value for the six-month period; then multiplying the result by the number of days in the six-month period; and then dividing that result by the number of days in the year. 8 Global Dividend Fund Terms and definitions Important terms Total return shows how the value of the fund’s shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Before sales charge , or net asset value, is the price, or value, of one share of a mutual fund, without a sales charge. Before-sales-charge figures fluctuate with market conditions, and are calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. After sales charge is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. After-sales-charge performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Current rate is the annual rate of return earned from dividends or interest of an investment. Current rate is expressed as a percentage of the price of a security, fund share, or principal investment. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your fund’s class B CDSC declines over time from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are closed to new investments and are only available by exchange from another Putnam fundor through dividend and/or capital gains reinvestment. They are not subject toan initial sales charge and may be subject toa CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approved programs. Comparative indexes Bloomberg Barclays U.S. Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance of U.S. Treasury bills available in the marketplace. MSCI World Index (ND) is an unmanaged index of equity securities from developed countries. Calculated with net dividends (ND), this total return index reflects the reinvestment of dividends after the deduction of withholding taxes, using a tax rate applicable to non-resident institutional investors who do not benefit from double taxation treaties. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Merrill Lynch, Pierce, Fenner & Smith Incorporated (“BofAML”), used with permission. BofAML permits use of the BofAML indices and related data on an “as is” basis, makes no warranties regarding same, does not guarantee the suitability, quality, accuracy, timeliness, and/or completeness of the BofAML indices or any data included in, related to, or derived therefrom, assumes no liability in connection with the use of the foregoing, Global Dividend Fund 9 and does not sponsor, endorse, or recommend Putnam Investments, or any of its products or services. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a fund’s category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. Other information for shareholders Important notice regarding delivery of shareholder documents In accordance with Securities and Exchange Commission (SEC) regulations, Putnam sends a single copy of annual and semiannual shareholder reports, prospectuses, and proxy statements to Putnam shareholders who share the same address, unless a shareholder requests otherwise. If you prefer to receive your own copy of these documents, please call Putnam at 1-800-225-1581, and Putnam will begin sending individual copies within30days. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds’ proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2016, are available in the Individual Investors section of putnam.com, and on the SEC’s website, www.sec.gov. If you have questions about finding forms on the SEC’s website, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds’ proxy voting guidelines and procedures at no charge by calling Putnam’s Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the fund’s Form N-Q on the SEC’s website at www.sec.gov. In addition, the fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SEC’s website or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of May 31, 2017, Putnam employees had approximately $497,000,000 and the Trustees had approximately $140,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees’ and employees’ immediate family members as well as investments through retirement and deferred compensation plans. 10 Global Dividend Fund Financial statements These sections of the report, as well as the accompanying Notes, constitute the fund’s financial statements. The fund’s portfolio lists all the fund’s investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the fund’s net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the fund’s net investment gain or loss. This is done by first adding up all the fund’s earnings — from dividends and interest income — and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings — as well as any unrealized gains or losses over the period — is added to or subtracted from the net investment result to determine the fund’s net gain or loss for the fiscal period. Statement of changes in net assets shows how the fund’s net assets were affected by the fund’s net investment gain or loss, by distributions to shareholders, and by changes in the number of the fund’s shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Financial highlights provide an overview of the fund’s investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. Global Dividend Fund 11 The fund’s portfolio 5/31/17 (Unaudited) COMMON STOCKS (97.7%)* Shares Value Aerospace and defense (2.6%) BAE Systems PLC (United Kingdom) 17,988 $154,241 TransDigm Group, Inc. 641 171,839 United Technologies Corp. 963 116,793 Airlines (0.5%) Japan Airlines Co., Ltd. (Japan) 3,100 90,831 Automobiles (1.7%) Daimler AG (Registered Shares) (Germany) 1,488 107,998 General Motors Co. 2,965 100,602 Nissan Motor Co., Ltd. (Japan) 9,200 88,179 Banks (7.3%) Australia & New Zealand Banking Group, Ltd. (Australia) 14,518 302,161 Bank of Nova Scotia (The) (Canada) 1,815 102,409 JPMorgan Chase & Co. 3,257 267,563 Lloyds Banking Group PLC (United Kingdom) 163,365 148,583 Natixis SA (France) 14,550 96,107 PacWest Bancorp 4,196 195,827 Swedbank AB Class A (Sweden) 5,252 126,596 Beverages (3.1%) Coca-Cola Co. (The) 3,911 177,833 Dr. Pepper Snapple Group, Inc. 1,716 159,262 PepsiCo, Inc. 1,672 195,407 Biotechnology (1.4%) AbbVie, Inc. 3,517 232,192 Capital markets (3.3%) AllianceBernstein Holding LP 5,249 118,365 Amundi SA (France) 2,840 194,322 Carlyle Group LP (The) 4,549 80,290 KKR & Co. LP 9,042 166,554 Chemicals (1.3%) BASF SE (Germany) 765 72,049 Dow Chemical Co. (The) 2,331 144,429 Communications equipment (0.7%) Cisco Systems, Inc. 3,605 113,666 Construction and engineering (0.7%) ACS Actividades de Construccion y Servicios SA (Spain) 2,919 116,620 Diversified financial services (0.8%) Challenger, Ltd. (Australia) 15,072 143,238 12 Global Dividend Fund COMMON STOCKS (97.7%)* cont . Shares Value Diversified telecommunication services (4.7%) AT&T, Inc. 7,875 $303,424 BCE, Inc. (Canada) 3,296 149,349 CenturyLink, Inc. 2,241 55,913 Spark New Zealand, Ltd. (New Zealand) 50,896 135,585 Verizon Communications, Inc. 3,246 151,393 Electric utilities (2.7%) Duke Energy Corp. 1,153 98,789 Exelon Corp. 3,547 128,792 NextEra Energy, Inc. 941 133,095 SSE PLC (United Kingdom) 4,932 95,637 Electronic equipment, instruments, and components (2.0%) Synnex Technology International Corp. (Taiwan) 88,050 100,992 Tripod Technology Corp. (Taiwan) 78,000 232,089 Equity real estate investment trusts (REITs) (2.3%) Federal Realty Investment Trust 919 112,798 Gaming and Leisure Properties, Inc. 4,919 180,576 Japan Hotel REIT Investment Corp (Japan) 144 104,408 Food and staples retail (0.5%) Wesfarmers, Ltd. (Australia) 2,495 79,162 Food products (5.4%) Kraft Heinz Co. (The) 2,554 235,479 Nestle SA (Switzerland) 2,823 240,897 Orkla ASA (Norway) 19,920 199,099 Pinnacle Foods, Inc. 4,053 252,542 Health-care providers and services (0.3%) RHT Health Trust (Units) (Singapore) 88,400 56,861 Hotels, restaurants, and leisure (2.8%) McDonald’s Corp. 1,007 151,946 Tatts Group, Ltd. (Australia) 53,845 168,040 TUI AG (Germany) 9,699 149,710 Household durables (3.0%) Basso Industry Corp. (Taiwan) 58,000 164,480 Berkeley Group Holdings PLC (The) (United Kingdom) 3,589 150,566 Persimmon PLC (United Kingdom) 6,315 199,753 Independent power and renewable electricity producers (1.1%) Atlantica Yield PLC (Spain) 4,837 101,045 NextEra Energy Partners LP 2,697 93,154 Global Dividend Fund 13 COMMON STOCKS (97.7%)* cont . Shares Value Industrial conglomerates (1.9%) NWS Holdings, Ltd. (Hong Kong) 67,000 $129,657 Siemens AG (Germany) 1,396 199,239 Insurance (3.3%) Allianz SE (Germany) 690 132,466 SCOR SE (France) 2,504 98,577 St. James’s Place PLC (United Kingdom) 9,712 146,783 Zurich Insurance Group AG (Switzerland) 606 178,130 Machinery (1.1%) NSK, Ltd. (Japan) 17,800 212,154 Metals and mining (1.6%) Rio Tinto PLC (United Kingdom) 6,787 271,305 Mortgage real estate investment trusts (REITs) (1.9%) Blackstone Mortgage Trust, Inc. Class A 2,965 92,063 CYS Investments, Inc. 6,035 50,875 Hannon Armstrong Sustainable Infrastructure Capital, Inc. 5,808 127,253 MFA Financial, Inc. 5,740 47,757 Multi-utilities (1.7%) Ameren Corp. 1,973 111,968 Veolia Environnement SA (France) 8,156 179,484 Oil, gas, and consumable fuels (8.1%) Chevron Corp. 1,439 148,908 ENI SpA (Italy) 5,470 86,579 Exxon Mobil Corp. 5,271 424,316 Gaztransport Et Technigaz SA (France) 3,054 120,572 MPLX LP 1,817 60,052 Plains All American Pipeline LP 4,945 130,944 Royal Dutch Shell PLC Class A (United Kingdom) 4,130 111,747 Total SA (France) 5,649 299,966 Pharmaceuticals (11.8%) AstraZeneca PLC (United Kingdom) 3,963 267,255 Bristol-Myers Squibb Co. 2,404 129,696 Eli Lilly & Co. 3,229 256,932 GlaxoSmithKline PLC (United Kingdom) 12,135 266,348 Johnson & Johnson 1,706 218,795 Merck & Co., Inc. 1,746 113,682 Novartis AG (Switzerland) 2,647 216,723 Pfizer, Inc. 8,049 262,800 Sanofi (France) 1,385 137,178 Takeda Pharmaceutical Co., Ltd. (Japan) 2,600 133,979 Real estate management and development (1.1%) Foxtons Group PLC (United Kingdom) 133,022 192,388 14 Global Dividend Fund COMMON STOCKS (97.7%)* cont . Shares Value Semiconductors and semiconductor equipment (3.3%) Intel Corp. 8,130 $293,574 Maxim Integrated Products, Inc. 3,239 154,824 Texas Instruments, Inc. 1,311 108,144 Software (2.5%) Microsoft Corp. 6,173 431,122 Technology hardware, storage, and peripherals (1.9%) Casetek Holdings, Ltd. (Taiwan) 39,000 116,693 Lenovo Group, Ltd. (China) 188,000 123,041 Seagate Technology PLC 1,781 77,598 Tobacco (6.8%) Altria Group, Inc. 3,600 271,584 British American Tobacco PLC (United Kingdom) 2,609 185,895 Imperial Brands PLC (United Kingdom) 5,079 237,483 Philip Morris International, Inc. 3,828 458,592 Trading companies and distributors (1.7%) ITOCHU Corp. (Japan) 4,300 61,074 Marubeni Corp. (Japan) 15,400 95,112 Mitsui & Co., Ltd. (Japan) 9,400 126,932 Wireless telecommunication services (0.8%) Vodafone Group PLC (United Kingdom) 47,901 142,877 Total common stocks (cost $14,115,851) CONVERTIBLE PREFERRED STOCKS (0.7%)* Shares Value Arconic, Inc. $2.688 cv. pfd. 2,434 $104,759 Frontier Communications Corp. Ser. A, $11.125 cum. cv. pfd. 216 7,304 Total convertible preferred stocks (cost $131,688) SHORT-TERM INVESTMENTS (2.1%)* Shares Value Putnam Short Term Investment Fund 0.89% L 356,348 $356,348 Total short-term investments (cost $356,348) TOTAL INVESTMENTS Total investments (cost $14,603,887) Notes to the fund’s portfolio Unless noted otherwise, the notes to the fund’s portfolio are for the close of the fund’s reporting period, which ran from December 1, 2016 through May 31, 2017 (the reporting period). Within the following notes to the portfolio, references to “ASC820” represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. * Percentages indicated are based on net assets of $17,044,835. Global Dividend Fund 15 L Affiliated company (Note 5). The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $61,469 to cover certain derivative contracts. DIVERSIFICATION BY COUNTRY ⌂ Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 50.1% Spain 1.3% United Kingdom 15.0 Norway 1.2 France 6.6 New Zealand 0.8 Japan 5.3 Hong Kong 0.8 Australia 4.0 Sweden 0.7 Germany 3.9 China 0.7 Switzerland 3.7 Italy 0.5 Taiwan 3.6 Singapore 0.3 Canada 1.5 Total 100.0% ⌂ Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $3,896,179) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Sell 6/21/17 $161,117 $164,667 $3,550 British Pound Sell 6/21/17 118,479 107,907 (10,572) Euro Buy 6/21/17 64,320 62,609 1,711 Hong Kong Dollar Buy 6/21/17 27,860 27,913 (53) Japanese Yen Sell 6/21/17 61,055 59,713 (1,342) Norwegian Krone Sell 6/21/17 37,482 37,480 (2) Barclays Bank PLC Canadian Dollar Buy 6/21/17 168,470 171,061 (2,591) Hong Kong Dollar Buy 6/21/17 79,625 79,782 (157) Japanese Yen Buy 6/21/17 195,323 193,109 2,214 Citibank, N.A. British Pound Sell 6/21/17 327,846 316,077 (11,769) Canadian Dollar Buy 6/21/17 58,724 59,268 (544) Danish Krone Buy 6/21/17 135,262 127,254 8,008 Euro Buy 6/21/17 95,804 90,394 5,410 Japanese Yen Buy 6/21/17 201,729 199,429 2,300 Credit Suisse International Japanese Yen Buy 6/21/17 52,023 51,432 591 New Zealand Dollar Sell 6/21/17 119,972 118,309 (1,663) Swedish Krona Sell 6/21/17 13,707 13,216 (491) Goldman Sachs International Australian Dollar Sell 6/21/17 138,312 141,312 3,000 Chinese Yuan (Offshore) Sell 6/21/17 118,496 116,147 (2,349) Japanese Yen Buy 6/21/17 186,043 184,419 1,624 16 Global Dividend Fund FORWARD CURRENCY CONTRACTS at 5/31/17 (aggregate face value $3,896,179) (Unaudited) cont . Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association British Pound Sell 6/21/17 $308,895 $295,896 $(12,999) Canadian Dollar Buy 6/21/17 123,964 125,112 (1,148) JPMorgan Chase Bank N.A. British Pound Sell 6/21/17 398,753 381,929 (16,824) Euro Sell 6/21/17 210,613 199,730 (10,883) Japanese Yen Sell 6/21/17 37,394 36,966 (428) Norwegian Krone Sell 6/21/17 79,190 79,899 709 Singapore Dollar Buy 6/21/17 29,855 29,633 222 Swedish Krona Buy 6/21/17 71,965 69,379 2,586 Swiss Franc Buy 6/21/17 11,371 11,478 (107) State Street Bank and Trust Co. British Pound Sell 6/21/17 243,016 232,814 (10,202) Israeli Shekel Buy 6/21/17 30,013 29,288 725 Japanese Yen Buy 6/21/17 16,522 16,335 187 Norwegian Krone Sell 6/21/17 23,689 23,704 15 Swiss Franc Sell 6/21/17 44,245 42,518 (1,727) Total Global Dividend Fund 17 ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks * : Consumer discretionary $1,281,274 $—­ $—­ Consumer staples 2,693,235 —­ —­ Energy 1,383,084 —­ —­ Financials 2,815,919 —­ —­ Health care 2,292,441 —­ —­ Industrials 1,474,492 —­ —­ Information technology 1,751,743 —­ —­ Materials 487,783 —­ —­ Real estate 590,170 —­ —­ Telecommunication services 938,541 —­ —­ Utilities 941,964 —­ —­ Total common stocks —­ —­ Convertible preferred stocks —­ 112,063 —­ Short-term investments 356,348 —­ —­ Totals by level $—­ Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $—­ $(52,999) $—­ Totals by level $—­ $—­ * Common stock classifications are presented at the sector level, which may differ from the fund’s portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in Note 1), did not represent, in the aggregate, more than 1% of the fund’s net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. The accompanying notes are an integral part of these financial statements. 18 Global Dividend Fund Statement of assets and liabilities 5/31/17 (Unaudited) ASSETS Investment in securities, at value (Note 1): Unaffiliated issuers (identified cost $14,247,539) $16,762,709 Affiliated issuers (identified cost $356,348) (Note 5) 356,348 Foreign currency (cost $57,893) (Note 1) 58,173 Dividends, interest and other receivables 61,926 Foreign tax reclaim 16,714 Receivable for shares of the fund sold 3,548 Receivable from Manager (Note 2) 99,074 Unrealized appreciation on forward currency contracts (Note 1) 32,852 Total assets LIABILITIES Payable to custodian 46,584 Payable for shares of the fund repurchased 110,317 Payable for custodian fees (Note 2) 11,156 Payable for investor servicing fees (Note 2) 8,861 Payable for Trustee compensation and expenses (Note 2) 1,119 Payable for administrative services (Note 2) 75 Payable for distribution fees (Note 2) 7,300 Payable for auditing and tax fees 37,190 Unrealized depreciation on forward currency contracts (Note 1) 85,851 Other accrued expenses 38,056 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $15,450,508 Distributions in excess of net investment income (Note 1) (18,784) Accumulated net realized loss on investments and foreign currency transactions (Note 1) (849,661) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,462,772 Total — Representing net assets applicable to capital shares outstanding COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($11,195,402 divided by 961,681 shares) $11.64 Offering price per class A share (100/94.25 of $11.64) * $12.35 Net asset value and offering price per class B share ($778,131 divided by 67,267 shares) ** $11.57 Net asset value and offering price per class C share ($2,211,304 divided by 191,312 shares) ** $11.56 Net asset value and redemption price per class M share ($123,780 divided by 10,651 shares) $11.62 Offering price per class M share (100/96.50 of $11.62) * $12.04 Net asset value, offering price and redemption price per class Y share ($2,736,218 divided by 234,730 shares) $11.66 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. Global Dividend Fund 19 Statement of operations Six months ended 5/31/17 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax of $22,874) $410,313 Interest (including interest income of $1,422 from investments in affiliated issuers) (Note 5) 1,423 Securities lending (net of expenses) (Notes 1 and 5) 166 Total investment income EXPENSES Compensation of Manager (Note 2) 65,294 Investor servicing fees (Note 2) 20,032 Custodian fees (Note 2) 8,878 Trustee compensation and expenses (Note 2) 635 Distribution fees (Note 2) 31,142 Administrative services (Note 2) 377 Auditing and tax fees 38,775 Legal 125,875 Blue sky expense 81,779 Other 27,588 Fees waived and reimbursed by Manager (Note 2) (263,717) Total expenses Expense reduction (Note 2) (31) Net expenses Net investment income Net realized loss on investments (Notes 1 and 3) (257,884) Net realized gain on foreign currency transactions (Note 1) 9,992 Net unrealized depreciation of assets and liabilities in foreign currencies during the period (46,252) Net unrealized appreciation of investments during the period 2,419,092 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 20 Global Dividend Fund Statement of changes in net assets INCREASE (DECREASE) IN NET ASSETS Six months ended 5/31/17* Year ended 11/30/16 Operations Net investment income $275,275 $468,692 Net realized loss on investments and foreign currency transactions (247,892) (224,309) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 2,372,840 81,189 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (220,601) (377,859) Class B (10,661) (16,649) Class C (38,971) (81,038) Class M (11,658) (38,826) Class Y (131,981) (86,894) From net realized long-term gain on investments Class A — (56,580) Class B — (3,059) Class C — (15,053) Class M — (7,506) Class Y — (10,200) Increase (decrease) from capital share transactions (Note 4) (2,584,306) 1,451,137 Total increase (decrease) in net assets NET ASSETS Beginning of period 17,642,790 16,559,745 End of period (including distributions in excess of net investment income of $18,784 and undistributed net investment income of $119,813, respectively) * Unaudited. The accompanying notes are an integral part of these financial statements. Global Dividend Fund21 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS LESS DISTRIBUTIONS RATIOS AND SUPPLEMENTAL DATA Ratio Ratio of net Net asset Net realized of expenses investment value, and unrealized Total from From net Net asset Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment From net realized gain Total value, end at net asset end of period netassets to average turnover Period ended­ of period­ income (loss) a on investments­ operations­ investment income­ on investments­ distributions of period­ value (%) b (in thousands) (%) c,d net assets (%) d (%) Class A­ May 31, 2017 ** $10.53­ .16­ 1.16­ 1.32­ (.21) —­ $11.64­ * $11,195­ .65 * 1.44 * 27 * November 30, 2016­ 10.75­ .30­ (.07) .23­ (.39) (.06) 10.53­ 2.16­ 10,931­ 1.32­ e 2.86­ e 22­ November 30, 2015­ 11.81­ .29­ (.71) (.26) (.38) 10.75­ 10,225­ 1.28­ 2.58­ 38­ November 30, 2014­ 11.10­ .31­ .71­ 1.02­ (.31) —­ 11.81­ 9.28­ 14,015­ 1.33­ 2.67­ 96­ November 30, 2013 † 10.00­ .23­ .94­ 1.17­ (.07) —­ 11.10­ * 9,269­ .99 * 2.13 * 7 * Class B­ May 31, 2017 ** $10.47­ .12­ 1.15­ 1.27­ (.17) —­ $11.57­ * $778­ 1.02 * 1.10 * 27 * November 30, 2016­ 10.69­ .22­ (.07) .15­ (.31) (.06) 10.47­ 1.45­ 609­ 2.07­ e 2.14­ e 22­ November 30, 2015­ 11.75­ .21­ (.71) (.18) (.38) 10.69­ 512­ 2.03­ 1.90­ 38­ November 30, 2014­ 11.07­ .20­ .72­ .92­ (.24) —­ 11.75­ 8.38­ 321­ 2.08­ 1.71­ 96­ November 30, 2013 † 10.00­ .15­ .97­ 1.12­ (.05) —­ 11.07­ * 82­ 1.52 * 1.37 * 7 * Class C­ May 31, 2017 ** $10.45­ .11­ 1.17­ 1.28­ (.17) —­ $11.56­ * $2,211­ 1.02 * 1.00 * 27 * November 30, 2016­ 10.68­ .22­ (.08) .14­ (.31) (.06) 10.45­ 1.34­ 2,931­ 2.07­ e 2.12­ e 22­ November 30, 2015­ 11.73­ .21­ (.70) (.18) (.38) 10.68­ 2,649­ 2.03­ 1.85­ 38­ November 30, 2014­ 11.05­ .22­ .70­ .92­ (.24) —­ 11.73­ 8.41­ 2,224­ 2.08­ 1.85­ 96­ November 30, 2013 † 10.00­ .13­ .98­ 1.11­ (.06) —­ 11.05­ * 221­ 1.52 * 1.23 * 7 * Class M­ May 31, 2017 ** $10.50­ .08­ f 1.21­ 1.29­ (.17) —­ $11.62­ 12.39 * $124­ .90 * .76 *f 27 * November 30, 2016­ 10.71­ .25­ (.07) .18­ (.33) (.06) 10.50­ 1.72­ 901­ 1.82­ e 2.39­ e 22­ November 30, 2015­ 11.76­ .24­ (.71) (.20) (.38) 10.71­ 1,343­ 1.78­ 2.13­ 38­ November 30, 2014­ 11.08­ .22­ .73­ .95­ (.27) —­ 11.76­ 8.64­ 438­ 1.83­ 1.82­ 96­ November 30, 2013 † 10.00­ .18­ .95­ 1.13­ (.05) —­ 11.08­ * 66­ 1.34 * 1.70 * 7 * Class Y­ May 31, 2017 ** $10.55­ .16­ f 1.18­ 1.34­ (.23) —­ $11.66­ * $2,736­ .52 * 1.45 *f 27 * November 30, 2016­ 10.77­ .34­ f (.08) .26­ (.42) (.06) 10.55­ 2.42­ 2,269­ 1.07­ e 3.23­ e,f 22­ November 30, 2015­ 11.82­ .31­ (.70) (.28) (.38) 10.77­ 1,830­ 1.03­ 2.77­ 38­ November 30, 2014­ 11.11­ .33­ .72­ 1.05­ (.34) —­ 11.82­ 9.52­ 2,845­ 1.08­ 2.76­ 96­ November 30, 2013 † 10.00­ .21­ .98­ 1.19­ (.08) —­ 11.11­ * 503­ .81 * 1.96 * 7 * See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 22 Global Dividend Fund Global Dividend Fund 23 Financial highlights cont . * Not annualized. ** Unaudited. † For the period March 18, 2013 (commencement of operations) to November 30, 2013. a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Total return assumes dividend reinvestment and does not reflect the effect of sales charges. c Includes amounts paid through expense offset and/or brokerage/service arrangements, if any (Note 2). Also excludes acquired fund fees and expenses, if any. d Reflects an involuntary contractual expense limitation in effect during the period. As a result of such limitation, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets May 31, 2017 1.31% November 30, 2016 0.63 November 30, 2015 0.72 November 30, 2014 0.90 November 30, 2013 1.77 e Reflects a voluntary waiver of certain fund expenses in effect during the period. As a result of such waiver, the expenses of each class reflect a reduction of less than 0.01% as a percentage of average net assets. f The net investment income ratio and per share amount shown may not correspond with the expected class specific differences for the period due to the timing of subscriptions into the class or redemptions out of the class. The accompanying notes are an integral part of these financial statements. 24 Global Dividend Fund Notes to financial statements 5/31/17 (Unaudited) Within the following Notes to financial statements, references to “State Street” represent State Street Bank and Trust Company, references to “the SEC” represent the Securities and Exchange Commission, references to “Putnam Management” represent Putnam Investment Management, LLC, the fund’s manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to “OTC”, if any, represent over-the-counter. Unless otherwise noted, the “reporting period” represents the period from December 1, 2016 through May 31, 2017. Putnam Global Dividend Fund (the fund) is a diversified series of Putnam Funds Trust (the Trust), a Massachusetts business trust registered under the Investment Company Act of 1940, as amended, as an open-end management investment company. The goal of the fund is to seek capital growth and current income. The fund invests mainly in common stocks and other equity or convertible securities of large and midsize companies worldwide that pay or that Putnam Management expects to pay dividends, with a focus on value stocks that offer the potential for capital growth, current income, or both. Under normal circumstances, Putnam Management invests at least 80% of the fund’s net assets in common stocks and other equity or convertible securities of companies that pay or that Putnam Management expects to pay dividends. This policy may be changed only after 60 days’ notice to shareholders. The fund invests mainly in developed countries, but may invest in emerging markets. Value stocks are those that Putnam Management believes are currently undervalued by the market and that Putnam Management believes may produce attractive levels of dividend income. If Putnam Management is correct and other investors ultimately recognize the value of the company, the price of its stock may rise. Putnam Management may consider, among other factors, a company’s valuation, financial strength, growth potential, competitive position in its industry, projected future earnings, cash flows and dividends when deciding whether to buy or sell investments. The fund may also use derivatives, such as futures, options, certain foreign currency transactions, warrants and swap contracts, for both hedging and non-hedging purposes. The fund offers classA, classB, classC, classM and classY shares. ClassA and classM shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively. ClassA shares generally are not subject to a contingent deferred sales charge, and classM and classY shares are not subject to a contingent deferred sales charge. ClassB shares, which convert to classA shares after approximately eight years, are not subject to a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. ClassC shares are subject to a one-year 1.00% contingent deferred sales charge and do not convert to classA shares. The expenses for classA, classB, classC and classM shares may differ based on the distribution fee of each class, which is identified in Note 2. ClassY shares, which are sold at net asset value, are generally subject to the same expenses as classA, classB, classC and classM shares, but do not bear a distribution fee. ClassY shares are not available to all investors. Effective March 6, 2017, the fund is closed to new investors. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The fund’s maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the fund’s management team expects the risk of material loss to be remote. The fund has entered into contractual arrangements with an investment adviser, administrator, distributor, shareholder servicing agent and custodian, who each provide services to the fund. Unless expressly stated otherwise, shareholders are not parties to, or intended beneficiaries of these contractual arrangements, and these contractual arrangements are not intended to create any shareholder right to enforce them against the service providers or to seek any remedy under them against the service providers, either directly or on behalf of the fund. Under the fund’s Declaration of Trust, any claims asserted against or on behalf of the Putnam Funds, including claims against Trustees and Officers, must be brought in state and federal courts located within the Commonwealth of Massachusetts. Note 1: Significant accounting policies The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Global Dividend Fund25 Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. Security valuation Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund’s assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under Accounting Standards Codification 820 Fair Value Measurements and Disclosures (ASC 820). If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Short-term securities with remaining maturities of 60 days or less are valued using an independent pricing service approved by the Trustees, and are classified as Level 2 securities. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security’s fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income, net of any applicable withholding taxes, is recorded on the accrual basis. Dividend income, net of any applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from 26 Global Dividend Fund foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The fair value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the fund’s books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the fund’s portfolio. Master agreements The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund’s portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $10,107 at the close of the reporting period. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund’s future derivative activity. At the close of the reporting period, the fund had a net liability position of $58,679 on open derivative contracts subject to the Master Agreements. There was no collateral posted by the fund at period end for these agreements. Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are Global Dividend Fund 27 considered overnight and continuous. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending, net of expenses, is included in investment income on the Statement of operations. Cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the fund had no securities out on loan. Interfund lending The fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each fund’s investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. Lines of credit The fund participates, along with other Putnam funds, in a $317.5 million unsecured committed line of credit and a $235.5 million unsecured uncommitted line of credit, both provided by State Street. Borrowings may be made for temporary or emergency purposes, including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the fund’s borrowing at a rate equal to the higher of (1) the Federal Funds rate and (2) the overnight LIBOR plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.04% of the committed line of credit plus a $25,000 flat fee and 0.04% of the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of0.21% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the fund’s federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. The fund may also be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. In some cases, the fund may be entitled to reclaim all or a portion of such taxes, and such reclaim amounts, if any, are reflected as an asset on the fund’s books. In many cases, however, the fund may not receive such amounts for an extended period of time, depending on the country of investment. Under the Regulated Investment Company Modernization Act of 2010, the fund will be permitted to carry forward capital losses incurred for an unlimited period and the carry forwards will retain their character as either short-term or long-term capital losses. At November 30, 2016, the fund had the following capital loss carryover available, to the extent allowed by the Code, to offset future net capital gain, if any: Loss carryover Short-term Long-term Total $311,634 $272,193 $583,827 The aggregate identified cost on a tax basis is $14,621,829, resulting in gross unrealized appreciation and depreciation of $3,037,585 and $540,357, respectively, or net unrealized appreciation of $2,497,228. Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. 28 Global Dividend Fund Dividend sources are estimated at the time of declaration. Actual results may vary. Any non-taxable return of capital cannot be determined until final tax calculations are completed after the end of the fund’s fiscal year. Reclassifications are made to the fund’s capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. Expenses of the Trust Expenses directly charged or attributable to any fund will be paid from the assets of that fund. Generally, expenses of the Trust will be allocated among and charged to the assets of each fund on a basis that the Trustees deem fair and equitable, which may be based on the relative assets of each fund or the nature of the services performed and relative applicability to each fund. Note 2: Management fee, administrative services and other transactions The fund pays Putnam Management a management fee (base fee) (based on the fund’s average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of all open-end mutual funds sponsored by Putnam Management (excluding net assets of funds that are invested in, or that are invested in by, other Putnam funds to the extent necessary to avoid “double counting” of those assets). Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.650% of the next $50 billion, 0.800% of the next $5 billion, 0.630% of the next $50 billion, 0.750% of the next $10 billion, 0.620% of the next $100 billion and 0.700% of the next $10 billion, 0.615% of any excess thereafter. In addition, the applicable base fee is increased or decreased for each month by an amount based on the performance of the fund. The amount of the increase or decrease is calculated monthly based on a performance adjustment rate that is equal to 0.03 multiplied by the difference between the fund’s annualized performance (measured by the fund’s classA shares) and the annualized performance of the MSCI World Index (Net Dividends) over the performance period. The maximum annualized performance adjustment rate is +/–0.15%. The performance period is the thirty-six month period then ended or, if the fund has not then operated for thirty-six whole calendar months, the period from the date the fund commenced operations to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment rate is multiplied by the fund’s average net assets over the performance period and dividing the result by twelve. The resulting dollar amount is added to, or subtracted from, the base fee for that month. The monthly base fee is determined based on the fund’s average net assets for the month, while the performance adjustment is determined based on the fund’s average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the fund’s assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Because the performance adjustment is based on the fund’s performance relative to its applicable benchmark index, and not its absolute performance, the performance adjustment could increase Putnam Management’s fee even if the fund’s shares lose value during the performance period provided that the fund outperformed its benchmark index, and could decrease Putnam Management’s fee even if the fund’s shares increase in value during the performance period provided that the fund underperformed its benchmark index. For the reporting period, the base fee represented an effective rate (excluding the impact from any expense waivers in effect) of 0.347% of the fund’s average net assets before a decrease of $4,558 (0.023% of the fund’s average net assets) based on performance. Putnam Management has contractually agreed to waive fees (and, to the extent necessary, bear other expenses) of the fund through March 30, 2018, to the extent that the total expenses of the fund (excluding brokerage, interest, taxes, investment-related expenses, payments under distribution plans, extraordinary expenses, any upward or downward adjustments to the fund’s base management fee and acquired fund fees and expenses) would not exceed an annual rate of 1.15% of the fund’s average net assets. During the reporting period, the fund’s expenses were not reduced as a result of this limit. Putnam Management has also contractually agreed, through March 30, 2018, to waive fees or reimburse the fund’s expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses, acquired fund fees and expenses and payments under the fund’s investor servicing contract, investment management contract and distribution plans, on a fiscal Global Dividend Fund29 year-to-date basis to an annual rate of 0.20% of the fund’s average net assets over such fiscal year-to-date period. During the reporting period, the fund’s expenses were reduced by $263,717 as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. PIL did not manage any portion of the assets of the fund during the reporting period. If Putnam Management were to engage the services of PIL, Putnam Management would pay a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. PAC did not manage any portion of the assets of the fund during the reporting period. If Putnam Management or PIL were to engage the services of PAC, Putnam Management or PIL, as applicable, would pay a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the fund’s assets for which PAC is engaged as sub-adviser. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the fund’s assets are provided by State Street. Custody fees are based on the fund’s asset level, the number of its security holdings and transaction volumes. Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing for classA, classB, classC, classM and classY shares that included (1) a per account fee for each direct and underlying non-defined contribution account (“retail account”) of the fund; (2) a specified rate of the fund’s assets attributable to defined contribution plan accounts; and (3) a specified rate based on the average net assets in retail accounts. Putnam Investor Services, Inc. has agreed that the aggregate investor servicing fees for each fund’s retail and defined contribution accounts for these share classes will not exceed an annual rate of 0.25% of the fund’s average assets attributable to such accounts. During the reporting period, the expenses for each class of shares related to investor servicing fees were as follows: ClassA $11,361 ClassM 273 ClassB 720 ClassY 5,318 ClassC 2,360 Total The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.’s and State Street’s fees are reduced by credits allowed on cash balances. For the reporting period, the fund’s expenses were reduced by $31 under the expense offset arrangements. Each Independent Trustee of the fund receives an annual Trustee fee, of which $14, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustee’s average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustee’s lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to the following share classes pursuant to Rule 12b–1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, an indirect wholly-owned subsidiary of Putnam Investments, LLC, for services 30 Global Dividend Fund provided and expenses incurred in distributing shares of the fund. The Plans provide payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to the following amounts (“Maximum %”) of the average net assets attributable to each class. The Trustees have approved payment by the fund at the following annual rate (“Approved %”) of the average net assets attributable to each class. During the reporting period, the class-specific expenses related to distribution fees were as follows: Maximum % Approved % Amount ClassA 0.35% 0.25% $14,374 ClassB 1.00% 1.00% 3,651 ClassC 1.00% 1.00% 12,010 ClassM 1.00% 0.75% 1,107 Total For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $1,554 and $4 from the sale of classA and classM shares, respectively, and received $468 and $3 in contingent deferred sales charges from redemptions of classB and classC shares, respectively. A deferred sales charge of up to 1.00% is assessed on certain redemptions of classA shares. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on classA redemptions. Note 3: Purchases and sales of securities During the reporting period, the cost of purchases and the proceeds from sales, excluding short-term investments, were as follows: Cost of purchases Proceeds from sales Investments in securities (Long-term) $5,107,987 $6,668,239 U.S. government securities (Long-term) — — Total The fund may purchase or sell investments from or to other Putnam funds in the ordinary course of business, which can reduce the fund’s transaction costs, at prices determined in accordance with SEC requirements and policies approved by the Trustees. During the reporting period, purchases or sales of long-term securities from or to other Putnam funds, if any, did not represent more than 5% of the fund’s total cost of purchases and/or total proceeds from sales. Note 4: Capital shares At the close of the reporting period, there were an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassA Shares Amount Shares Amount Shares sold 116,876 $1,281,464 321,666 $3,402,221 Shares issued in connection with reinvestment of distributions 19,250 210,298 39,885 422,429 136,126 1,491,762 361,551 3,824,650 Shares repurchased (212,357) (2,376,306) (274,716) (2,886,335) Net increase (decrease) Global Dividend Fund 31 SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassB Shares Amount Shares Amount Shares sold 12,277 $134,067 15,518 $160,775 Shares issued in connection with reinvestment of distributions 950 10,338 1,779 18,744 13,227 144,405 17,297 179,519 Shares repurchased (4,163) (46,717) (6,962) (72,227) Net increase SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassC Shares Amount Shares Amount Shares sold 12,803 $139,086 93,293 $976,262 Shares issued in connection with reinvestment of distributions 3,604 38,971 9,134 96,091 16,407 178,057 102,427 1,072,353 Shares repurchased (105,493) (1,147,991) (70,108) (728,010) Net increase (decrease) SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassM Shares Amount Shares Amount Shares sold 167 $1,855 32,117 $325,091 Shares issued in connection with reinvestment of distributions 1,085 11,658 4,407 46,332 1,252 13,513 36,524 371,423 Shares repurchased (76,460) (828,071) (76,063) (802,839) Net decrease SIX MONTHS ENDED 5/31/17 YEAR ENDED 11/30/16 ClassY Shares Amount Shares Amount Shares sold 468,450 $5,093,810 255,009 $2,707,851 Shares issued in connection with reinvestment of distributions 12,003 131,447 9,114 96,564 480,453 5,225,257 264,123 2,804,415 Shares repurchased (460,916) (5,238,215) (218,941) (2,311,812) Net increase (decrease) 32 Global Dividend Fund Note 5: Affiliated transactions Transactions during the reporting period with any company which is under common ownership or control were as follows: Fair value at the Fair value at the beginning of end of the the reporting Investment reporting Name of affiliate period Purchase cost Sale proceeds income period Putnam Cash Collateral Pool, LLC * $115,875 $521,825 $637,700 $469 $— Putnam Short Term Investment Fund ** 1,446,158 6,277,150 7,366,960 1,422 356,348 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC (Note 1).Investment income shown is included in securities lending income on the Statement of operations. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. Note 6: Market, credit and other risks In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations. Note 7: Actions by shareholders On May 16, 2017, the fund’s shareholders approved the merger of the fund into Putnam Global Sector Fund. Pursuant to an Agreement and Plan of Reorganization, the merger occurred on June 19, 2017 and the assets and liabilities of the fund were transferred to Putnam Global Sector Fund in complete liquidation of the fund. Note 8: Summary of derivative activity The volume of activity for the reporting period for any derivative type that was held during the period is listed below and was based on an average of the holdings at the end of each fiscal quarter: Forward currency contracts (contract amount) $5,500,000 Warrants (number of warrants) 6,000 The following is a summary of the fair value of derivative instruments as of the close of the reporting period: Fair value of derivative instruments as of the close of the reporting period ASSET DERIVATIVES LIABILITY DERIVATIVES Derivatives not accounted for as Statement of Statement of hedging instruments assetsand assetsand under ASC 815 liabilities location Fair value liabilities location Fair value Foreign exchange contracts Receivables $32,852 Payables $85,851 Total Global Dividend Fund 33 The following is a summary of realized and change in unrealized gains or losses of derivative instruments in the Statement of operations for the reporting period (Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Total Foreign exchange contracts $— $9,887 $9,887 Equity contracts 25,906 — $25,906 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging instruments Forward currency under ASC 815 Warrants contracts Total Foreign exchange contracts $— $(49,039) $(49,039) Equity contracts (47,650) — $(47,650) Total 34 Global Dividend Fund This page left blank intentionally. Global Dividend Fund 35 Note 9: Offsetting of financial and derivative assets and liabilities The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions or borrowing transactions associated with securities sold short, if any, see Note 1. For financial reporting purposes, the fund does not offset financial assets and financial liabilities that are subject to the master netting agreements in the Statement of assets and liabilities. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Credit Suisse International GoldmanSachs
